       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                 Page 1 of 1



                                                      UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                            V.                                        (For Offenses Committed On or After November 1, 1987)



                                Misael Jeronimo-Mendoza                                               Case Number: 2:19-mj-11884

                                                                                                      James Anthony Johnson
                                                                                                      Defendant's Attorney


       REGISTRATION NO. 13776408
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint             ___ _______________________
                                                                            ___::_




        D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                            Nature of Offense                                                                    Count Number(s)
       8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                          1

        D The defendant has been found not guilty on count( s)
                                                                                               -------------------
.,,.    •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States .

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                                                                                 .             ~2 r
                                         •            TIME SERVED                                 ~            ~~                         ~
        IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Monda_L December 23, 2019
                  '
                  n
                         ~'                       (
                                                      ,..

                                                  d~\
                  I\     '\                       ,'
                       ',,
                      \.t-.n\   •'                \

       Received DUSM
                 \            \fuiw, .       '-
                                                            /



                                                            \,\)J\.,
                                                                           DEC 2 3 2019      jHONf>RABLE RUTH BfmMUDEZ MONTENEGRO
                                                                                                   D STATES MAGISTRATE JUDGE
                                                                    CU:::HK US DiS TRICT COURT
                                                                 SOUTHERN D1S11-l.iCT OF CALIFORNIA
                                                                 nv             \~          DEPUTY
       Clerk's Office Copy                                                                                                                      2:19-mj-11884

                                                                                                                                                                            .,.
